993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Phillip James SOFFOS, Defendant-Appellant.
No. 93-6032.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1992Decided:  May 25, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-91-320-S)
Phillip James Soffos, Appellant Pro Se.
John Francis Purcell, Jr., Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Phillip James Soffos appeals from the district court's order denying his motion for reduction of sentence.  Because the district court did not err, we affirm.


2
A sentencing court may reduce a prisoner's sentence where amendments to the sentencing guidelines have been made subsequent to sentencing.  18 U.S.C. § 3582(c)(2) (1988).  The guidelines explicitly state that such reduction is only appropriate for specific amendments to the guidelines.  United States Sentencing Commission, Guidelines Manual, § 1B1.10(a) (Nov. 1992).  Soffos contended that reduction was appropriate for the recent amendment 459, U.S.S.G. App.  C, to U.S.S.G. § 3E1.1.  However, that amendment is not subject to retroactive application.  U.S.S.G. § 1B1.10(a), (d).  Thus, the district court was correct in denying Soffos's motion for reduction.  Therefore, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED